FILED
                            NOT FOR PUBLICATION                             AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.      15-30224

               Plaintiff-Appellee,               D.C. No. 4:14-cr-00273-BLW

 v.
                                                 MEMORANDUM*
RAY SHORT,

               Defendant-Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Ray Short appeals from the district court’s judgment and challenges the 180-

month sentence imposed following his guilty-plea conviction for attempted sexual

exploitation of a minor child, in violation of 18 U.S.C. § 2251(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Short contends that his mandatory minimum sentence of 15 years violates

the Eighth Amendment because it is cruel and unusual punishment. He argues

that, given his age, poor health, and life expectancy, the 15-year sentence is

effectively a life sentence, which is disproportionate to his offense. We review de

novo. See United States v. Shill, 740 F.3d 1347, 1355 (9th Cir. 2014). Short’s

contention lacks merit because the sentence is not grossly disproportionate to the

conduct underlying the offense. See id. (a sentence violates the Eighth

Amendment when it is grossly disproportionate to the crime).

      AFFIRMED.




                                           2                                     15-30224